DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment/Arguments
The amendment, filed 04/07/2021, has been entered. Claims 3, 24, and 26-27 are cancelled. Claims 1-2, 4-23, and 25 are pending. The previous objections to claims 16 and 25 are withdrawn due to amendment. The previous 112b rejections of claims 10-11 are withdrawn due to amendment. The previous 112b rejections of claims 9 and 16 are withdrawn due to clarification and persuasive arguments by applicant. The previous 101 rejection of claim 3 is withdrawn due to claim cancellation. The previous 101 rejections of claims 1-2, 4-23, and 25 are withdrawn due to amendment. Applicant’s arguments regarding claims 1-2, 4-23, and 25 have been fully considered and are persuasive. Specifically, the amendments to the claims overcome the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wickman on 04/15/2021.
The application has been amended as follows: 
Claims:
Claim 4, Line 1: changed “of claim 3” to --of claim 1--.

Claim 5, Line 1: changed “of claim 3” to --of claim 1--.

Allowable Subject Matter
Claims 1-2, 4-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a continuous wave ultrasound analysis device for analyzing a surface of a component, comprising: an input configured to receive ultrasound data based on the received ultrasound, the ultrasound data relating to a driving signal and a recorded signal, the driving signal being a continuous wave, swept frequency ultrasound signal applied to the component such that the recorded signal relates to the driving signal as propagated through the component; a processing section configured to: derive a standing wave amplitude spectrum from the received ultrasound data by describing an amplitude of the received ultrasound data as a superposition of component waves, determine a reflection coefficient at the surface of the component based on a reference state of the surface and the description of the amplitude of the received ultrasound data compared to the reference state by determining a ratio of the amplitude of the received ultrasound and an amplitude of ultrasound when the surface is in the reference state, and determine a property of an unconstrained layer on the 
Regarding claims 2 and 4-20: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 21: The prior art, alone or in combination, fails to anticipate or render obvious a method of continuous wave ultrasound analysis for analyzing a surface of a component, comprising: receiving ultrasound data based on the received ultrasound, the ultrasound data relating to a driving signal and a recorded signal, the driving signal being a continuous wave, swept frequency ultrasound signal applied to the component such that the recorded signal relates to the driving signal as propagated through the component; deriving a standing wave amplitude spectrum from the received ultrasound data by describing an amplitude of the received ultrasound data as a superposition of component waves, determining a reflection coefficient at the surface of the component based on a reference state of the surface and the description of the amplitude of the received ultrasound data compared to the reference state by determining a ratio of the amplitude of the received ultrasound and an amplitude of ultrasound when the surface is in the reference state, and determining a property of an unconstrained layer on the surface based on the determined reflection coefficient, in conjunction with the remaining claim limitations.
Regarding claims 22-23: These claims are allowable due to at least their dependency on claim 21.
Regarding claim 25: The prior art, alone or in combination, fails to anticipate or render obvious a non-transitory computer readable medium that is not a carrier wave or signal including instructions to cause a computer to execute a method of continuous wave ultrasound analysis for analyzing a surface of a component, the executed method comprising: receiving ultrasound data based on the received ultrasound, the ultrasound data relating to a driving signal and a recorded signal, the driving signal being a continuous wave, swept frequency ultrasound signal applied to the component such that the recorded signal relates to the driving signal as propagated through the component; deriving a standing wave amplitude spectrum from the received ultrasound data by describing an amplitude of the received ultrasound data as a superposition of component waves, determining a reflection coefficient at the surface of the component based on a reference state of the surface and the description of the amplitude of the received ultrasound data compared to the reference state by determining a ratio of the amplitude of the received ultrasound and an amplitude of ultrasound when the surface is in the reference state, and determining a property of an unconstrained layer on the surface based on the determined reflection coefficient, in conjunction with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856